           Case 1:72-cr-00067-BAH Document 129 Filed 01/16/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                        )
                                                     )
          v.                                         )        Case No. 1:72-CR-00067-BAH
                                                     )
JOHN MILTON AUSBY                                    )

                          MOTION TO CORRECT CRIMINAL DOCKET

          The United States of America, by and through its attorney, the United States Attorney for the

District of Columbia, respectfully moves the Court to correct the Criminal Docket in the above-referenced

case pursuant to Rule 36 of the Federal Rules of Criminal Procedure. On January 10, 2020, the Court

granted the government’s Motion to Dismiss (ECF No. 128) the indictment in this case. The only pending

count in the indictment was Count 1: First Degree Murder – Killing While Perpetrating and Attempting to

Perpetrate the Crime of Rape, in violation of 22 D.C. Code § 2401 (1967 ed.). See Indictment (Retyped),

ECF No. 48. 1 However, it has come to the government’s attention that page 2 of the Criminal Docket in

the case incorrectly states as follows:

    Terminated Counts
                                                                      Disposition
    22 D.C.C. 2401; MURDER, FIRST
    DEGREE; First Degree Murder
                                                                      7/3/19: VACATED pursuant to court
    Killing While Perpetrating and
                                                                      order. 11/22/1972: ORIGINAL
    Attempting to Perpetrate the Crime
                                                                      SENTENCE: Life on Count 1.
    of Rape and Burglary.
    (1rr)
                                                                      1/10/2020 DISMISSED on
    22 D.C.C. 2801 and 3202 (1967 ed.);                               Government Motion. 11/22/1972
    ROBBERY; Rape While Armed.                                        ORIGINAL SENTENCE: Ten (10)
    (2r)                                                              to Thirty (30) years on Count 2; said
                                                                      sentence to run concurrent by counts.

1
  The defendant was convicted in 1972 of two counts: First Degree Murder – Killing While Perpetrating and
Attempting to Perpetrate the Crime of Rape, and Rape while Armed. Because the defendant has noted an appeal of
the Court’s denial of his motion to vacate the rape conviction, the government believes that the Court no longer has
jurisdiction to entertain a new coram nobis motion unless the defendant petitions the Court to issue an “indicative”
ruling that the Court would grant the motion if the Court had jurisdiction (see Fed.App.R.Rule 12.1) and then moves
to dismiss or remand the appeal.
          Case 1:72-cr-00067-BAH Document 129 Filed 01/16/20 Page 2 of 3




                                                                1/10/2020 DISMISSED on
 22:DC CODE 2401; MURDER,                                       Government Motion. Defendant
 FIRST DEGREE; Felony Murder.                                   sentenced to ten (10) years to thirty
 (3)                                                            (30) years incarceration to run
                                                                concurrently.
                                                                1/10/2020 DISMISSED on
 22 DC CODE 2801, -3202;
                                                                Government Motion. Defendant
 SEXUAL ASSAULT; Rape while
                                                                sentenced to ten (10) years to thirty
 Armed.
                                                                (30) years incarceration to run
 (4)
                                                                concurrently.


In addition, the last entry for January 10, 2020, on the Criminal Docket references “DISMISSAL OF

COUNTS on Government Motion.” Consequently, the government respectfully requests that the Court

correct the above-referenced Criminal Docket entries to reflect the dismissal of the single count of Felony

Murder.


                                                 Respectfully submitted,

                                                 JESSIE K. LIU
                                                 United States Attorney
                                                 D.C. Bar No. 472845


                                         BY:               -s-
                                                 DENISE CHEUNG, DC Bar No. 451714
                                                 SHARON DONOVAN, VA Bar No. 46810
                                                 Assistant United States Attorneys
                                                 555 Fourth Street, N.W.
                                                 Washington, D.C. 20530
                                                 (202) 252-7522 (Cheung)
                                                 Denise.Cheung@usdoj.gov
                                                 (202) 252-7806 (Donovan)
                                                 Sharon.Donovan@usdoj.gov




                                                    2
        Case 1:72-cr-00067-BAH Document 129 Filed 01/16/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

      I hereby certify that a copy of this motion was electronically served on Adam G. Thompson
and Roderick E. Thompson, Attorneys for John Milton Ausby, 633 Indiana Avenue, N.W.,
Washington, D.C. 20004, this 16th day of January, 2020.



                                    BY:            -s-
                                           DENISE CHEUNG




                                              3
